DETAILED ACTION
This Office action is in response to the Application filed on July 27, 2020, which claims priority to U.S. Application No. 15/583,740, now U.S. Patent No. 10,726,273, filed on May 1, 2017. An action on the merits follows. Claims 1-18 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17, and 19 of U.S. Patent No. 10,726,273, respectively, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Group 1: Claim  is covered by claims 1 and 19 of '273;
Group 2: Claim 2 is covered by claim 2 of '273;
Group 3: Claim 3 is covered by claim 3 of '273;
Group 4: Claim 4 is covered by claim 4 of '273;
Group 5: Claim 5 is covered by claim 5 of '273;
Group 6: Claim 6 is covered by claim 6 of '273;
Group 7: Claim 7 is covered by claim 7 of '273;
Group 8: Claim 8 is covered by claim 8 of '273;
Group 9: Claim 17 is covered by claim 17 of '273;
Although the aforementioned conflicting claims are not identical, they are not patentably distinct from each other because they share substantially the same scope despite differences in wording as indicated below:
Application No. 16/939727 (Instant Application)
US Pat. No. 10726273 (Parent)

obtaining, by an imaging controller, an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back;
decomposing, by the imaging controller, the image into a plurality of patches;
for each patch:
generating a feature descriptor; 
based on the feature descriptor, assigning one of a shelf back classification and a non-shelf back classification to the patch;
generating a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask; and
presenting the mask to a gap detector for detection of gaps from the mask.












Claim 2. The method of claim 1, wherein assigning a classification to each patch includes determining a confidence value corresponding to the assigned classification.


Claim 3. The method of claim 2, wherein generating the mask comprises, for each patch:



Claim 4. The method of claim 1, further comprising:
prior to decomposing the image, converting the image to greyscale.


Claim 5. The method of claim 1, further comprising:
prior to decomposing the image, performing a contrast normalization operation on the image.


Claim 6. The method of claim 1, further comprising:
generating a plurality of scaled versions of the image;
repeating the decomposing, generating a feature descriptor, and assigning a classification for each scaled version; and wherein generating the mask includes generating a sub-mask corresponding to each scaled version, and combining the sub-masks.


Claim 7. The method of claim 1, wherein the feature descriptor is a histogram of oriented gradients (HOG) descriptor.


Claim 8. The method of claim 1, further comprising: 
obtaining, by the imaging controller, a location of the shelf edge within the mask; 
generating, by the imaging controller, a gap mask identifying a 
selecting an area of the mask within a predetermined distance of the shelf edge location and having the shelf back classification; and 
generating a joining area between the selected area and the shelf edge location; and 
assigning a gap classification to the selected area and the joining area; and
presenting the gap mask.


Claim 17. A server for detecting a back of a shelf for supporting objects, comprising:
a memory storing an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back; and 
an imaging controller comprising: 
a pre-processor configured to decompose the image into a plurality of patches; 
a back of shelf detector configured, for each patch, to: 
generate a feature descriptor;
based on the feature descriptor, assign one of a shelf back classification and a non-shelf back classification to the patch;
generate a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask; 
the back of shelf detector further configured to present the mask.






obtaining, by an imaging controller, an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back;
decomposing, by the imaging controller, the image into a plurality of patches;
for each patch:
generating a feature descriptor;
based on the feature descriptor, assigning one of a shelf back classification and a non-shelf back classification to the patch;
generating a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the indication of the classification assigned to each of the patches comprises one of a plurality of intensity values; and
presenting the mask to a gap detector for detection of gaps from the mask.


Claim 19. The method of claim 1 wherein the mask is a binary intensity mask.




Claim 2. The method of claim 1, wherein assigning a classification to each patch includes determining a confidence value corresponding to the assigned classification.


Claim 3. The method of claim 2, wherein generating the mask comprises, for each patch:



Claim 4. The method of claim 1, further comprising:
prior to decomposing the image, converting the image to greyscale.


Claim 5. The method of claim 1, further comprising:
prior to decomposing the image, performing a contrast normalization operation on the image.


Claim 6. The method of claim 1, further comprising:
generating a plurality of scaled versions of the image;
repeating the decomposing, generating a feature descriptor, and assigning a classification for each scaled version; and wherein generating the mask includes generating a sub-mask corresponding to each scaled version, and combining the sub-masks.


Claim 7. The method of claim 1, wherein the feature descriptor is a histogram of oriented gradients (HOG) descriptor.



Claim 8. The method of claim 1, further comprising: 
obtaining, by the imaging controller, a location of the shelf edge within the mask; 
generating, by the imaging controller, a gap mask identifying a 
selecting an area of the mask within a predetermined distance of the shelf edge location and having the shelf back classification; and 
generating a joining area between the selected area and the shelf edge location; and 
assigning a gap classification to the selected area and the joining area; and 
presenting the gap mask.


Claim 17. A server for detecting a back of a shelf for supporting objects, comprising:
a memory storing an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back; and
an imaging controller comprising:
a pre-processor configured to decompose the image into a plurality of patches;
a back of shelf detector configured to:
(a) for each patch:
generate a feature descriptor;
based on the feature descriptor, assign one of a shelf back classification and a non-shelf back classification to the patch;
(b) generate a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the indication of the classification assigned to each of the patches comprises one of a plurality of intensity values;
the back of shelf detector further configured to present the mask.




Claim 1 of instant application and claims 1 and 19 of patent '273 (group 1) are nearly identical except claim 1 of instant application excludes recitation of the phrase(s) “wherein the indication of the classification assigned to each of the patches comprises one of a plurality of intensity values” and “binary” in which claims 1 and 19 of patent '275 include, as shown above, respectively. A cursory analysis indicates that claim 1 of the instant application is slightly broader than claims 1 and 19 of patent '275 without the mentioned phrase(s). However, within the context of both claims as a whole, one skilled in the art would have recognized that both set of claims are of similar scope because the claimed phrase “mask containing an indication of the classification assigned to each of the patches” comprising “one of a plurality of intensity values” recited in claim 1 of patent '275 implies a mask having intensity values, or an intensity mask, which corresponds to the claimed “mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask” recited in claim 1 of instant application. Additionally, although the claimed phrase “binary”, which further defines the intensity mask” recited in claim 19 of patent '275, is not recited in claim 1 of the instant application, within the context of both claims as a whole, one skilled in the art would have recognized that both set of claims are of similar scope because the claimed phrase “binary” corresponds to “assigning one of a shelf back classification and a non-shelf back classification to the patch” to the “mask containing an indication of the classification assigned to each of the patches”, included in both claim 1 of patent '275 and claim 1 of the instant application. Thus, the lack of the above-mentioned phrase(s) in in claim 1 of instant application would not alter its scope to warrant a distinct and independent invention from claims 1 and 19 of patent '275. 
Claims 2-8 of instant application and claims 2-8 of patent '273 (groups 2-8) recite identical feature limitations.
Claim 17 of instant application and claim 17 of patent '273 (group 9) are nearly identical except claim 17 of instant application excludes recitation of the phrase(s) “wherein the indication of the classification assigned to each of the patches comprises one of a plurality of intensity values” in which claim 17 of patent '275 includes, and claim 17 of patent '275 excludes recitation of the phrase(s) “wherein the mask is an intensity mask” in which claim 17 of instant application includes, as shown above, respectively. However, within the context of both claims as a whole, one skilled in the art would have recognized that both set of claims are of similar scope because the claimed phrase “mask containing an indication of the classification assigned to each of the patches” comprising “one of a plurality of intensity values” recited in claim 17 of patent '275 implies a mask having intensity values, or an intensity mask, which corresponds to the claimed “mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask” recited in claim 17 of instant application. Thus, the slight differences between above-mentioned phrases in claim 17 of instant application and claim 17 of patent '275, respectively, would not alter the scope of claim 17 of instant application to warrant a distinct and independent invention from claim 17 of patent '275. 
Claims 9-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 and 18 of U.S. Patent No. 10,726,273, respectively, in view of HASSAN et al. (U.S. PG Publication No. 2016/0335590 A1), hereafter referred to as HASSAN. At the time applicant made the design, it would have computer implemented method for planogram compliance check based on visual analysis comprising steps of capturing at least one product shelf images using an image capture device (200). The method further comprises identifying a region of interest (ROI) from the at least one product shelf images using an image preprocessing module (210). The method further comprises generating at least one rectified shelf image by applying a perspective distortion rectification of the identified region of interest (ROI)… method further comprises extracting one or more rows from the rectified shelf image wherein the rectified shelf image comprises a plurality of horizontal row partitions using a row extraction module (212). The method further may comprise applying Hausdroff distance based image map for occupancy estimation for each of the extracted one or more rows from the rectified shelf image based on a preexisting Hausdroff based image map generated for a predefined reference shelf image using an occupancy computation module (214); Par. [0031-39]: Hausdroff distance based image map is applied for occupancy estimation for each of the extracted one or more rows from the rectified shelf image… Computing occupancy based on Hausdorff map—calculating a local distance map for product shelf image captured and a reference image based on Hausdorff metric and comparing the product shelf image and the referenced image… A, and B are the local areas of reference image and product shelf image Whereas a and b in equation 2 are smaller divisions in A and B, i.e., A and B are the super-masks, and a and b denote sub-masks in corresponding super-masks… Euclidean distance is applied as the comparison metric d (a; b) with all computations performed in RGB color space. The metric and the selected color space identifies the missing, misplaced and wrongly placed products using the marked difference in the RGB intensity values with the reference image. The sub-masks a and b are expressed as the mean value of pixel intensities in RBG planes in their defined region, using these values a, b, and d as Euclidean distance, the product shelf distance map is plotted and Otsu's thresholding criterion is applied… H1 and H2 are the histograms of the sub-masks of reference and product shelf image; wherein the mask is an intensity mask (e.g. an intensity mask, such as masks a and b indicated above, for example, which are expressed as the mean value of pixel intensities in RBG planes in their defined region (i.e. the mask an intensity mask), and using these values a, b, and d as Euclidean distance, a product shelf distance map is plotted and Otsu's thresholding criterion is applied to generate sub-masks of shelf image(s), as indicated above), for example).
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, 
Claims 10-16 of instant application and claims 10-16 of patent '273 recite identical feature limitations.
Claim 18 of the instant application is an apparatus claim which recites similar feature limitations corresponding to method claim 9 of the instant application. Therefore, the reasoning above for claim 9 of the instant application applies to claim 18 of the instant application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668